UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2015 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-11954 VORNADO REALTY TRUST (Exact name of registrant as specified in its charter) Maryland 22-1657560 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 888 Seventh Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 894-7000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. x Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x As of June 30, 2015, 188,496,525 of the registrant’s common shares of beneficial interest are outstanding. PART I. Financial Information: Page Number Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) as of June 30, 2015 and December 31, 2014 3 Consolidated Statements of Income (Unaudited) for the Three and Six Months Ended June 30, 2015 and 2014 4 Consolidated Statements of Comprehensive Income (Unaudited) for the Three and Six Months Ended June 30, 2015 and 2014 5 Consolidated Statements of Changes in Equity (Unaudited) for the Six Months Ended June 30, 2015 and 2014 6 Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2015 and 2014 8 Notes to Consolidated Financial Statements (Unaudited) 10 Report of Independent Registered Public Accounting Firm 34 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures About Market Risk 74 Item 4. Controls and Procedures 74 PART II. Other Information: Item 1. Legal Proceedings 75 Item 1A. Risk Factors 75 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 75 Item 3. Defaults Upon Senior Securities 75 Item 4. Mine Safety Disclosures 75 Item 5. Other Information 75 Item 6. Exhibits 75 SIGNATURES 76 EXHIBIT INDEX 77 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements VORNADO REALTY TRUST CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except share and per share amounts) June 30, 2015 December 31, 2014 ASSETS Real estate, at cost: Land $ 4,036,944 $ 3,861,913 Buildings and improvements 12,188,912 11,705,749 Development costs and construction in progress 1,273,897 1,128,037 Leasehold improvements and equipment 129,930 126,659 Total 17,629,683 16,822,358 Less accumulated depreciation and amortization (3,303,014) (3,161,633) Real estate, net 14,326,669 13,660,725 Cash and cash equivalents 516,337 1,198,477 Restricted cash 127,857 176,204 Marketable securities 159,991 206,323 Tenant and other receivables, net of allowance for doubtful accounts of $10,944 and $12,210 115,049 109,998 Investments in partially owned entities 1,477,090 1,246,496 Real estate fund investments 565,976 513,973 Receivable arising from the straight-lining of rents, net of allowance of $3,229 and $3,190 851,894 787,271 Deferred leasing and financing costs, net of accumulated amortization of $280,286 and $281,109 528,179 475,158 Identified intangible assets, net of accumulated amortization of $207,744 and $199,821 245,846 225,155 Assets related to discontinued operations 34,891 2,238,474 Other assets 636,128 410,066 $ 19,585,907 $ 21,248,320 LIABILITIES, REDEEMABLE NONCONTROLLING INTERESTS AND EQUITY Mortgages payable $ 8,562,314 $ 8,263,165 Senior unsecured notes 847,463 1,347,159 Revolving credit facility debt 400,000 - Accounts payable and accrued expenses 437,813 447,745 Deferred revenue 390,636 358,613 Deferred compensation plan 118,931 117,284 Liabilities related to discontinued operations 12,611 1,511,362 Other liabilities 417,935 375,830 Total liabilities 11,187,703 12,421,158 Commitments and contingencies Redeemable noncontrolling interests: Class A units - 11,455,453 and 11,356,550 units outstanding 1,087,466 1,336,780 Series D cumulative redeemable preferred units - 177,101 and 1 units outstanding 5,428 1,000 Total redeemable noncontrolling interests 1,092,894 1,337,780 Vornado shareholders' equity: Preferred shares of beneficial interest: no par value per share; authorized 110,000,000 shares; issued and outstanding 52,678,429 and 52,678,939 shares 1,277,010 1,277,026 Common shares of beneficial interest: $.04 par value per share; authorized 250,000,000 shares; issued and outstanding 188,496,525 and 187,887,498 shares 7,517 7,493 Additional capital 7,161,150 6,873,025 Earnings less than distributions (1,958,546) (1,505,385) Accumulated other comprehensive income 50,613 93,267 Total Vornado shareholders' equity 6,537,744 6,745,426 Noncontrolling interests in consolidated subsidiaries 767,566 743,956 Total equity 7,305,310 7,489,382 $ 19,585,907 $ 21,248,320 See notes to consolidated financial statements (unaudited). 3 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (Amounts in thousands, except per share amounts) For the Three Months Ended For the Six Months Ended June 30, June 30, 2015 2014 2015 2014 REVENUES: Property rentals $ 514,843 $ 478,490 $ 1,015,117 $ 945,630 Tenant expense reimbursements 62,215 55,110 129,136 114,411 Fee and other income 39,230 40,811 78,837 76,751 Total revenues 616,288 574,411 1,223,090 1,136,792 EXPENSES: Operating 242,690 230,398 497,183 466,959 Depreciation and amortization 136,957 113,200 261,079 244,992 General and administrative 39,189 40,478 97,681 87,980 Acquisition and transaction related costs 4,061 1,067 6,042 2,352 Total expenses 422,897 385,143 861,985 802,283 Operating income 193,391 189,268 361,105 334,509 Loss from partially owned entities (5,231) (53,742) (7,636) (51,763) Income from real estate fund investments 26,368 100,110 50,457 118,258 Interest and other investment income, net 5,666 9,396 16,458 21,246 Interest and debt expense (92,092) (103,913) (183,766) (200,225) Net gain on disposition of wholly owned and partially owned assets - 905 1,860 10,540 Income before income taxes 128,102 142,024 238,478 232,565 Income tax benefit (expense) 88,072 (3,280) 87,101 (4,131) Income from continuing operations 216,174 138,744 325,579 228,434 (Loss) income from discontinued operations (774) 26,943 15,067 35,409 Net income 215,400 165,687 340,646 263,843 Less net income attributable to noncontrolling interests in: Consolidated subsidiaries (19,186) (63,975) (35,068) (75,554) Operating Partnership (10,198) (4,704) (15,485) (8,564) Net income attributable to Vornado 186,016 97,008 290,093 179,725 Preferred share dividends (20,365) (20,366) (39,849) (40,734) NET INCOME attributable to common shareholders $ 165,651 $ 76,642 $ 250,244 $ 138,991 INCOME PER COMMON SHARE - BASIC: Income from continuing operations, net $ 0.88 $ 0.27 $ 1.25 $ 0.56 Income from discontinued operations, net - 0.14 0.08 0.18 Net income per common share $ 0.88 $ 0.41 $ 1.33 $ 0.74 Weighted average shares outstanding 188,365 187,527 188,183 187,418 INCOME (LOSS) PER COMMON SHARE - DILUTED: Income from continuing operations, net $ 0.88 $ 0.27 $ 1.25 $ 0.56 (Loss) income from discontinued operations, net (0.01) 0.14 0.07 0.18 Net income per common share $ 0.87 $ 0.41 $ 1.32 $ 0.74 Weighted average shares outstanding 189,600 188,617 189,775 188,431 DIVIDENDS PER COMMON SHARE $ 0.63 $ 0.73 $ 1.26 $ 1.46 See notes to consolidated financial statements (unaudited). 4 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (Amounts in thousands) For the Three Months Ended For the Six Months Ended June 30, June 30, 2015 2014 2015 2014 Net income $ 215,400 $ 165,687 $ 340,646 $ 263,843 Other comprehensive income (loss): Change in unrealized net (loss) gain on available-for-sale securities (25,000) 1,878 (46,332) 15,003 Pro rata share of other comprehensive (loss) income of nonconsolidated subsidiaries (1,191) 14,163 (1,034) 5,877 Change in value of interest rate swap and other 2,848 (547) 2,077 1,064 Comprehensive income 192,057 181,181 295,357 285,787 Less comprehensive income attributable to noncontrolling interests (28,037) (69,578) (47,918) (85,378) Comprehensive income attributable to Vornado $ 164,020 $ 111,603 $ 247,439 $ 200,409 See notes to consolidated financial statements (unaudited). 5 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) (Amounts in thousands) Non- Accumulated controlling Earnings Other Interests in Preferred Shares Common Shares Additional Less Than Comprehensive Consolidated Total Shares Amount Shares Amount Capital Distributions Income (Loss) Subsidiaries Equity Balance, December 31, 2014 52,679 $ 1,277,026 187,887 $ 7,493 $ 6,873,025 $ (1,505,385) $ 93,267 $ 743,956 $ 7,489,382 Net income attributable to Vornado - 290,093 - - 290,093 Net income attributable to noncontrolling interests in consolidated subsidiaries - 35,068 35,068 Distribution of Urban Edge Properties - (464,262) - (341) (464,603) Dividends on common shares - (237,160) - - (237,160) Dividends on preferred shares - (39,849) - - (39,849) Common shares issued: Upon redemption of Class A units, at redemption value - - 400 16 43,262 - - - 43,278 Under employees' share option plan - - 195 7 12,972 (2,579) - - 10,400 Under dividend reinvestment plan - - 7 - 701 - - - 701 Contributions: Real estate fund investments - 51,725 51,725 Distributions: Real estate fund investments - (62,495) (62,495) Other - (255) (255) Conversion of Series A preferred shares to common shares (1) (16) 1 - 16 - Deferred compensation shares and options - - 7 1 1,653 (359) - - 1,295 Change in unrealized net loss on available-for-sale securities - (46,332) - (46,332) Pro rata share of other comprehensive loss of nonconsolidated subsidiaries - (1,034) - (1,034) Change in value of interest rate swap - 2,073 - 2,073 Adjustments to carry redeemable Class A units at redemption value - 229,521 - - - 229,521 Redeemable noncontrolling interests' share of above adjustments - 2,635 - 2,635 Other - 955 4 (92) 867 Balance, June 30, 2015 52,678 $ 1,277,010 188,497 $ 7,517 $ 7,161,150 $ (1,958,546) $ 50,613 $ 767,566 $ 7,305,310 See notes to consolidated financial statements (unaudited). 6 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY - CONTINUED (UNAUDITED) (Amounts in thousands) Non- Accumulated controlling Earnings Other Interests in Preferred Shares Common Shares Additional Less Than Comprehensive Consolidated Total Shares Amount Shares Amount Capital Distributions Income (Loss) Subsidiaries Equity Balance, December 31, 2013 52,683 $ 1,277,225 187,285 $ 7,469 $ 7,143,840 $ (1,734,839) $ 71,537 $ 829,512 $ 7,594,744 Net income attributable to Vornado - 179,725 - - 179,725 Net income attributable to noncontrolling interests in consolidated subsidiaries - 75,554 75,554 Dividends on common shares - (273,694) - - (273,694) Dividends on preferred shares - (40,734) - - (40,734) Common shares issued: Upon redemption of Class A units, at redemption value - - 199 8 19,763 - - - 19,771 Under employees' share option plan - - 159 6 9,200 - - - 9,206 Under dividend reinvestment plan - - 9 - 919 - - - 919 Contributions: Real estate fund investments - 5,297 5,297 Distributions: Real estate fund investments - (132,819) (132,819) Other - (301) (301) Transfer of noncontrolling interest in real estate fund investments - (33,028) (33,028) Conversion of Series A preferred shares to common shares (4) (193) 6 - 193 - Deferred compensation shares and options - - 7 1 3,383 (340) - - 3,044 Change in unrealized net gain on available-for-sale securities - 15,003 - 15,003 Pro rata share of other comprehensive income of nonconsolidated subsidiaries - 5,877 - 5,877 Change in value of interest rate swap - 1,065 - 1,065 Adjustments to carry redeemable Class A units at redemption value - (227,338) - - - (227,338) Redeemable noncontrolling interests' share of above adjustments - (1,260) - (1,260) Other - (6) - - (297) (2,368) (1) (5) (2,677) Balance, June 30, 2014 52,679 $ 1,277,026 187,665 $ 7,484 $ 6,949,663 $ (1,872,250) $ 92,221 $ 744,210 $ 7,198,354 See notes to consolidated financial statements (unaudited). 7 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Amounts in thousands) For the Six Months Ended June 30, Cash Flows from Operating Activities: Net income $ 340,646 $ 263,843 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (including amortization of deferred financing costs) 272,942 288,187 Reversal of allowance for deferred tax assets (90,030) - Return of capital from real estate fund investments 83,443 140,920 Straight-lining of rental income (64,121) (33,413) Net realized and unrealized gains on real estate fund investments (41,857) (111,227) Distributions of income from partially owned entities 37,821 25,784 Net gains on sale of real estate and other (32,243) - Amortization of below-market leases, net (26,132) (22,624) Other non-cash adjustments 26,569 20,546 Loss from partially owned entities 7,636 51,763 Net gain on disposition of wholly owned and partially owned assets (1,860) (10,540) Impairment losses 256 20,842 Defeasance cost in connection with the refinancing of mortgage notes payable - 5,589 Changes in operating assets and liabilities: Real estate fund investments (95,000) (2,666) Tenant and other receivables, net (5,051) (2,355) Prepaid assets (138,473) (138,884) Other assets (46,858) (43,842) Accounts payable and accrued expenses (26,440) 2,157 Other liabilities (16,632) (6,437) Net cash provided by operating activities 184,616 447,643 Cash Flows from Investing Activities: Acquisitions of real estate and other (381,001) (8,963) Proceeds from sales of real estate and related investments 334,725 125,037 Development costs and construction in progress (200,970) (214,615) Additions to real estate (137,528) (105,116) Investments in partially owned entities (137,465) (62,894) Distributions of capital from partially owned entities 29,666 1,791 Restricted cash 25,118 102,087 Investments in loans receivable (23,919) - Proceeds from repayments of mortgage and mezzanine loans receivable and other 16,772 96,159 Net cash used in investing activities (474,602) (66,514) See notes to consolidated financial statements (unaudited). 8 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS - CONTINUED (UNAUDITED) (Amounts in thousands) For the Six Months Ended June 30, Cash Flows from Financing Activities: Proceeds from borrowings $ 1,746,460 $ 1,398,285 Repayments of borrowings (1,607,574) (313,444) Dividends paid on common shares (237,160) (273,694) Cash included in the spin-off of Urban Edge Properties (225,000) - Distributions to noncontrolling interests (77,447) (149,944) Contributions from noncontrolling interests 51,725 5,297 Dividends paid on preferred shares (39,849) (40,737) Debt issuance costs (14,053) (29,560) Proceeds received from exercise of employee share options 13,683 10,125 Repurchase of shares related to stock compensation agreements and/or related tax withholdings (2,939) (637) Purchase of marketable securities in connection with the defeasance of mortgage notes payable - (198,884) Net cash (used in) provided by financing activities (392,154) 406,807 Net (decrease) increase in cash and cash equivalents (682,140) 787,936 Cash and cash equivalents at beginning of period 1,198,477 583,290 Cash and cash equivalents at end of period $ 516,337 $ 1,371,226 Supplemental Disclosure of Cash Flow Information: Cash payments for interest, excluding capitalized interest of $17,550 and $30,182 $ 178,461 $ 214,239 Cash payments for income taxes $ 6,584 $ 6,726 Non-Cash Investing and Financing Activities: Non-cash distribution of Urban Edge Properties: Assets $ 1,722,263 - Liabilities (1,482,660) - Equity (239,603) - Adjustments to carry redeemable Class A units at redemption value 229,521 (227,338) Transfer of interest in real estate to Pennsylvania Real Estate Investment Trust (145,313) - Write-off of fully depreciated assets (81,027) (85,037) Accrued capital expenditures included in accounts payable and accrued expenses 70,672 111,742 Like-kind exchange of real estate: Acquisitions 62,355 - Dispositions (38,822) - Financing assumed in acquisitions 62,000 - Marketable securities transferred in connection with the defeasance of mortgage notes payable - 198,884 Defeasance of mortgage notes payable - (193,406) Elimination of a mortgage and mezzanine loan asset and liability - 59,375 Transfer of interest in real estate fund investments to an unconsolidated joint venture - (58,564) Transfer of noncontrolling interest in real estate fund investments - (33,028) See notes to consolidated financial statements (unaudited). 9 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization Vornado Realty Trust (“Vornado”) is a fully‑integrated real estate investment trust (“REIT”) and conducts its business through, and substantially all of its interests in properties are held by, Vornado Realty L.P., a Delaware limited partnership (the “Operating Partnership”). Vornado is the sole general partner of, and owned approximately 94.0% of the common limited partnership interest in, the Operating Partnership at June 30, 2015. All references to “we,” “us,” “our,” the “Company” and “Vornado” refer to Vornado Realty Trust and its consolidated subsidiaries, including the Operating Partnership. On January 15, 2015, we completed the spin-off of substantially all of our retail segment comprised of 79 strip shopping centers, three malls, a warehouse park and $225,000,000 of cash to Urban Edge Properties (“UE”) (NYSE: UE). As part of this transaction, we retained 5,717,184 UE operating partnership units (5.4% ownership interest). We are providing transition services to UE for an initial period of up to two years, including information technology, human resources, tax and financial reporting. UE is providing us with leasing and property management services for (i) the Monmouth Mall, (ii) certain small retail properties that we plan to sell, and (iii) our affiliate, Alexander’s, Inc. (NYSE: ALX), Rego Park retail assets. Steven Roth, our Chairman and Chief Executive Officer is a member of the Board of Trustees of UE. The spin-off distribution was effected by Vornado distributing one UE common share for every two Vornado common shares. Beginning in the first quarter of 2015, the historical financial results of UE are reflected in our consolidated financial statements as discontinued operations for all periods presented. 2. Basis of Presentation and Significant Accounting Policies Basis of Presentation The accompanying consolidated financial statements are unaudited and include the accounts of Vornado and its consolidated subsidiaries, including the Operating Partnership. All intercompany amounts have been eliminated. In our opinion, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and changes in cash flows have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the UnitedStates of America (“GAAP”) have been condensed or omitted. These condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q of the SEC and should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form10-K, as amended, for the year ended December 31, 2014, as filed with the SEC. We have made estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. The results of operations for the three and six months ended June 30, 2015 are not necessarily indicative of the operating results for the full year. Certain prior year balances have been reclassified in order to conform to the current period presentation. Beginning in the three months ended March 31, 2015, the Company classifies signage revenue within “property rentals”. For the three and six months ended June 30, 2014, $8,873,000 and $18,191,000, respectively, related to signage revenue has been reclassified from “fee and other income” to “property rentals” to conform to the current period presentation. Significant Accounting Policies Condominium Units Held For Sale: Pursuant to ASC 605-35-25-88, Revenue Recognition: Completed Contract Method, revenue from condominium unit sales is recognized upon closing of the sale, as all conditions for full profit recognition have not been met until that time. We use the relative sales value method to allocate costs to individual condominium units. We are constructing a residential condominium tower containing 392,000 salable square feet on our 220 Central Park South (“220 CPS”) development site. As of June 30, 2015, we had entered into agreements to sell approximately 40% of the project for aggregate sales proceeds of $1.4 billion. In connection therewith, $209,902,000 of deposits are held with a third party escrow agent. 10 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 2. Basis of Presentation and Significant Accounting Policies - continued Significant Accounting Policies - continued Income Taxes: We operate in a manner intended to enable us to continue to qualify as a REIT under Sections 856‑860 of the Internal Revenue Code of 1986, as amended. Under those sections, a REIT which distributes at least 90% of its REIT taxable income as a dividend to its shareholders each year and which meets certain other conditions will not be taxed on that portion of its taxable income which is distributed to its shareholders. We distribute to our shareholders 100% of our taxable income and therefore, no provision for Federal income taxes is required. We have elected to treat certain consolidated subsidiaries, and may in the future elect to treat newly formed subsidiaries, as taxable REIT subsidiaries pursuant to an amendment to the Internal Revenue Code that became effective January 1, 2001. Taxable REIT subsidiaries may participate in non-real estate related activities and/or perform non-customary services for tenants and are subject to Federal and State income tax at regular corporate tax rates. At June 30, 2015 and December 31, 2014, our taxable REIT subsidiaries had deferred tax assets of $95,419,000 and $94,100,000, respectively, which are included in “other assets” on our consolidated balance sheets. Prior to the quarter ended June 30, 2015, there was a full valuation allowance against our deferred tax assets because we had not determined that it is more-likely-than-not that we would use the net operating loss carryforwards to offset future taxable income. During the second quarter of 2015, we began to enter into agreements to sell residential condominium units at 220 CPS and as of June 30, 2015, we had entered into agreements to sell approximately 40% of the project for aggregate sales proceeds of $1.4 billion. Based on these agreements, among other factors, we have concluded that it is more-likely-than-not that we will generate sufficient taxable income to realize the deferred tax assets. Accordingly, during the second quarter of 2015, we reversed $90,030,000 of the allowance for deferred tax assets and recognized an income tax benefit in our consolidated statements of income in the three and six months ended June 30, 2015. 3. Recently Issued Accounting Literature In April 2014, the Financial Accounting Standards Board (“FASB”) issued an update (“ASU 2014-08”) Reporting Discontinued Operations and Disclosures of Disposals of Components of an Entity to ASC Topic 205, Presentation of Financial Statements and ASC Topic 360, Property Plant and Equipment. Under ASU 2014-08, only disposals that represent a strategic shift that has (or will have) a major effect on the entity’s results and operations would qualify as discontinued operations. In addition, ASU 2014-08 expands the disclosure requirements for disposals that meet the definition of a discontinued operation and requires entities to disclose information about disposals of individually significant components that do not meet the definition of discontinued operations. ASU 2014-08 is effective for interim and annual reporting periods in fiscal years that began after December 15, 2014. Upon adoption of this standard on January 1, 2015, individual properties sold in the ordinary course of business are not expected to qualify as discontinued operations. The financial results of UE and certain other retail assets are reflected in our consolidated financial statements as discontinued operations for all periods presented (see Note 8 – Discontinued Operations for further details). In May 2014, the FASB issued an update ("ASU 2014-09") establishing ASC Topic 606, Revenue from Contracts with Customers . ASU 2014-09 establishes a single comprehensive model for entities to use in accounting for revenue arising from contracts with customers and supersedes most of the existing revenue recognition guidance. ASU 2014-09 requires an entity to recognize revenue when it transfers promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services and also requires certain additional disclosures. ASU 2014-09 is effective for interim and annual reporting periods in fiscal years that begin after December 15, 2017. We are currently evaluating the impact of the adoption of ASU 2014-09 on our consolidated financial statements. 11 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 3. Recently Issued Accounting Literature - continued In June 2014, the FASB issued an update (“ASU 2014-12”) to ASC Topic 718, Compensation – Stock Compensation . ASU 2014-12 requires an entity to treat performance targets that can be met after the requisite service period of a share based award has ended, as a performance condition that affects vesting. ASU 2014-12 is effective for interim and annual reporting periods in fiscal years that begin after December 15, 2015. We are currently evaluating the impact of the adoption of ASU 2014-12 on our consolidated financial statements. In February 2015, the FASB issued an update (“ASU 2015-02”) Amendments to the Consolidation Analysis to ASC Topic 810, Consolidation . ASU 2015-02 affects reporting entities that are required to evaluate whether they should consolidate certain legal entities. Specifically, the amendments: (i) modify the evaluation of whether limited partnerships and similar legal entities are variable interest entities ("VIEs") or voting interest entities, (ii) eliminate the presumption that a general partner should consolidate a limited partnership, (iii) affect the consolidation analysis of reporting entities that are involved with VIEs, and (iv) provide a scope exception for certain entities. ASU 2015-02 is effective for interim and annual reporting periods beginning after December 15, 2015. We are currently evaluating the impact of the adoption of ASU 2015-02 on our consolidated financial statements. In April 2015, the FASB issued an update (“ASU 2015-03”) Simplifying the Presentation of Debt Issuance Costs to ASC Topic 835, Interest . ASU 2015-03 requires that debt issuance costs be presented in the balance sheet as a direct deduction from the carrying amount of the debt liability to which they relate, consistent with debt discounts, as opposed to being presented as assets. ASU 2015-03 is effective for interim and annual reporting periods in fiscal years that begin after December 15, 2015. The adoption of this update on January 1, 2016 will not have a material impact on our consolidated financial statements. 4. Acquisitions On January 20, 2015, we and one of our real estate fund’s limited partners co-invested with the Fund to buy out the Fund’s joint venture partner’s 57% interest in the Crowne Plaza Times Square Hotel (see Note 5 – Real Estate Fund Investments ). On March 18, 2015, we acquired the Center Building, a 437,000 square foot office building, located at 33-00 Northern Boulevard in Long Island City, New York, for $142,000,000, including the assumption of an existing $62,000,000, 4.43% mortgage maturing in October 2018. On June 2, 2015, we completed the acquisition of 150 West 34 th Street, a 78,000 square foot retail property leased to Old Navy through May 2019, and 226,000 square feet of additional zoning air rights, for approximately $355,000,000. At closing we completed a $205,000,000 financing of the property (see Note 10 – Debt ). 12 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 5. Real Estate Fund Investments We are the general partner and investment manager of Vornado Capital Partners Real Estate Fund (the “Fund”), which has an eight-year term and a three-year investment period that ended in July 2013. During the investment period, the Fund was our exclusive investment vehicle for all investments that fit within its investment parameters, as defined. The Fund is accounted for under ASC 946, Financial Services – Investment Companies (“ASC 946”) and its investments are reported on its balance sheet at fair value, with changes in value each period recognized in earnings. We consolidate the accounts of the Fund into our consolidated financial statements, retaining the fair value basis of accounting. On January 20, 2015, we and one of the Fund’s limited partners co-invested with the Fund to buy out the Fund’s joint venture partner’s 57% interest in the Crowne Plaza Times Square Hotel (the “Co-Investment”). The purchase price for the 57% interest was approximately $95,000,000 (our share $39,000,000) which valued the property at approximately $480,000,000. The property is encumbered by a $310,000,000 mortgage loan bearing interest at LIBOR plus 2.80% which matures in December 2018 with a one-year extension option. Our aggregate ownership interest in the property increased to 33% from 11%. The Co-Investment is also accounted for under ASC 946 and is included as a component of “real estate fund investments” on our consolidated balance sheet. On March 25, 2015, the Fund completed the sale of 520 Broadway in Santa Monica, CA for $91,650,000. The Fund realized a $24,705,000 net gain over the holding period. At June 30, 2015, we had six real estate fund investments with an aggregate fair value of $565,976,000, or $193,164,000 in excess of cost, and had remaining unfunded commitments of $102,324,000, of which our share was $25,581,000. Below is a summary of income from the Fund and the Co-Investment for the three and six months ended June 30, 2015 and 2014. (Amounts in thousands) For the Three Months Ended For the Six Months Ended June 30, June 30, Net investment income $ 2,150 $ 3,052 $ 8,600 $ 7,031 Net realized gains on exited investments 886 75,069 25,591 75,069 Previously recorded unrealized gains on exited investments - (35,365) (23,279) (22,388) Net unrealized gains on held investments 23,332 57,354 39,545 58,546 Income from real estate fund investments 26,368 100,110 50,457 118,258 Less income attributable to noncontrolling interests (15,872) (61,780) (29,411) (72,629) Income from real estate fund investments attributable to Vornado $ 10,496 $ 38,330 $ 21,046 $ 45,629 Excludes property management, leasing and development fees of $633 and $638 for the three months ended June 30, 2015 and 2014, respectively, and $1,337 and $1,256 for the six months ended June 30, 2015 and 2014, respectively, which are included as a component of "fee and other income" on our consolidated statements of income. 6. Marketable Securities Below is a summary of our marketable securities portfolio as of June 30, 2015 and December 31, 2014. (Amounts in thousands) As of June 30, 2015 As of December 31, 2014 GAAP Unrealized GAAP Unrealized Fair Value Cost Gain Fair Value Cost Gain Equity securities: Lexington Realty Trust $ 156,617 $ 72,549 $ 84,068 $ 202,789 $ 72,549 $ 130,240 Other 3,374 - 3,374 3,534 - 3,534 $ 159,991 $ 72,549 $ 87,442 $ 206,323 $ 72,549 $ 133,774 13 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 7. Investments in Partially Owned Entities Toys “R” Us (“Toys”) As of June 30, 2015, we own 32.5% of Toys. We have not guaranteed any of Toys’ obligations and are not committed to provide any support to Toys. Pursuant to ASC 323-10-35-20, we discontinued applying the equity method for our Toys’ investment when the carrying amount was reduced to zero in the third quarter of 2014. We will resume application of the equity method if, during the period the equity method has been suspended, our share of unrecognized net income exceeds our share of unrecognized net losses. In the first quarter of 2014, we recognized our share of Toys’ fourth quarter net income of $75,196,000 and a corresponding non-cash impairment loss of the same amount. Below is a summary of Toys’ latest available financial information on a purchase accounting basis: (Amounts in thousands) Balance as of May 2, 2015 November 1, 2014 Balance Sheet: Assets $ 9,772,000 $ 11,267,000 Liabilities 8,965,000 10,377,000 Noncontrolling interests 85,000 82,000 Toys “R” Us, Inc. equity (1) 722,000 808,000 For the Three Months Ended For the Six Months Ended May 2, 2015 May 3, 2014 May 2, 2015 May 3, 2014 Income Statement: Total revenues $ 2,325,000 $ 2,479,000 $ 7,308,000 $ 7,746,000 Net (loss) income attributable to Toys (129,700) (194,000) 64,000 (111,000) At June 30, 2015, the carrying amount of our investment in Toys is less than our share of Toys' equity by approximately $234,553. This basis difference results primarily from non-cash impairment losses aggregating $355,953 that we have recognized through June 30, 2015. We have allocated the basis difference primarily to Toys' real estate. Alexander’s, Inc. (“Alexander’s”) (NYSE: ALX) As of June 30, 2015, we own 1,654,068 Alexander’s common shares, or approximately 32.4% of Alexander’s common equity. We manage, lease and develop Alexander’s properties pursuant to agreements which expire in March of each year and are automatically renewable. As of June 30, 2015, the market value (“fair value” pursuant to ASC 820, Fair Value Measurements and Disclosures ) of our investment in Alexander’s, based on Alexander’s June 30, 2015 closing share price of $410.00, was $678,168,000, or $547,529,000 in excess of the carrying amount on our consolidated balance sheet. As of June 30, 2015, the carrying amount of our investment in Alexander’s exceeds our share of the equity in the net assets of Alexander’s by approximately $40,690,000. The majority of this basis difference resulted from the excess of our purchase price for the Alexander’s common stock acquired over the book value of Alexander’s net assets. Substantially all of this basis difference was allocated, based on our estimates of the fair values of Alexander’s assets and liabilities, to real estate (land and buildings). We are amortizing the basis difference related to the buildings into earnings as additional depreciation expense over their estimated useful lives. This depreciation is not material to our share of equity in Alexander’s net income. The basis difference related to the land will be recognized upon disposition of our investment. 14 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 7. Investments in Partially Owned Entities - continued Alexander’s, Inc. (“Alexander’s”) (NYSE: ALX) - continued Below is a summary of Alexander’s latest available financial information: (Amounts in thousands) Balance as of June 30, 2015 December 31, 2014 Balance Sheet: Assets $ 1,418,000 $ 1,423,000 Liabilities 1,074,000 1,075,000 Stockholders' equity 344,000 348,000 For the Three Months Ended June 30, For the Six Months Ended June 30, Income Statement: Total revenues $ 51,000 $ 50,000 $ 103,000 $ 99,000 Net income attributable to Alexander’s 17,000 17,000 35,000 32,000 Urban Edge Properties (“UE”) (NYSE: UE) As part of our spin-off of substantially all of our retail segment to UE on January 15, 2015 (see Note 1 – Organization ), we retained 5,717,184 UE operating partnership units, representing a 5.4% ownership interest in UE. We account for our investment in UE under the equity method and will recognize our share of UE’s earnings on a one-quarter lag basis. We are providing transition services to UE for an initial period of up to two years, including information technology, human resources, tax and financial reporting. UE is providing us with leasing and property management services for (i) the Monmouth Mall, (ii) certain small retail properties that we plan to sell, and (iii) our affiliate, Alexander’s, Rego Park retail assets. Pennsylvania Real Estate Investment Trust (“PREIT”) (NYSE: PEI) On March 31, 2015, we transferred the redeveloped Springfield Town Center, a 1,350,000 square foot mall located in Springfield, Fairfax County, Virginia, to PREIT Associates, L.P., which is the operating partnership of PREIT, in exchange for $485,313,000; comprised of $340,000,000 of cash and 6,250,000 PREIT operating partnership units (valued at $145,313,000 or $23.25 per PREIT unit) (See Note 8 – Discontinued Operations ). $19,000,000 of tenant improvements and allowances was credited to PREIT as a closing adjustment. As a result of this transaction, we own an 8.1% interest in PREIT. We account for our investment in PREIT under the equity method and will recognize our share of PREIT’s earnings on a one-quarter lag basis. 510 West 22 nd Street On June 24, 2015, we entered into a joint venture, in which we own a 55% interest, to develop a 173,000 square foot Class-A office building, located along the western edge of the High Line at 510 West 22nd Street. The development cost of this project is approximately $225,000,000. The development is expected to commence during the third quarter of 2015 and be completed in 2017. 15 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 7. Investments in Partially Owned Entities – continued Below are schedules summarizing our investments in, and (loss) income from, partially owned entities. (Amounts in thousands) Percentage Ownership at Balance as of June 30, 2015 June 30, 2015 December 31, 2014 Investments: Partially owned office buildings (1) Various $ 859,544 $ 760,749 PREIT Associates 8.1% 143,031 - Alexander’s 32.4% 130,639 131,616 India real estate ventures 4.1%-36.5% 50,542 76,752 UE 5.4% 25,610 - Toys 32.5% - - Other investments (2) Various 267,724 277,379 $ 1,477,090 $ 1,246,496 Includes interests in 280 Park Avenue, 650 Madison Avenue, One Park Avenue, 666 Fifth Avenue (Office), 330 Madison Avenue, 510 West 22nd Street and others. Includes interests in Independence Plaza, Monmouth Mall, 85 Tenth Avenue, Fashion Center Mall, 50-70 West 93rd Street and others. (Amounts in thousands) Percentage For the Three Months Ended For the Six Months Ended Ownership at June 30, June 30, June 30, 2015 2015 2015 Our Share of Net (Loss) Income: Alexander's: Equity in net income 32.4% $ 5,447 $ 5,272 $ 11,041 $ 10,031 Management, leasing and development fees 1,876 1,622 3,973 3,248 7,323 6,894 15,014 13,279 Partially owned office buildings (1) Various (3,238) 990 (12,534) (1,405) UE: Equity in net income 5.4% 404 - 404 - Management, leasing and development fees 500 - 1,084 - 904 - 1,488 - Toys: Equity in net (loss) income 32.5% - (59,530) - 15,666 Non-cash impairment losses - - - (75,196) Management fees 500 1,939 1,954 3,786 500 (57,591) 1,954 (55,744) India real estate ventures (2) 4.1%-36.5% (16,567) (2,041) (16,676) (2,178) Other investments (3) Various 5,847 (1,994) 3,118 (5,715) $ (5,231) $ (53,742) $ (7,636) $ (51,763) Includes interests in 280 Park Avenue, 650 Madison Avenue, One Park Avenue, 666 Fifth Avenue (Office), 330 Madison Avenue, 510 West 22nd Street and others. 2015 includes $14,806 for our share of non-cash impairment loss. Includes interests in Independence Plaza, Monmouth Mall, 85 Tenth Avenue, Fashion Center Mall, 50-70 West 93rd Street and others. 16 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 8. Discontinued Operations On January 15, 2015, we completed the spin-off of substantially all of our retail segment comprised of 79 strip shopping centers, three malls, a warehouse park and $225,000,000 of cash to UE (NYSE: UE) (see Note 1 – Organization ). On March 13, 2015, we sold our Geary Street, CA lease for $34,189,000, which resulted in a net gain of $21,376,000. On March 31, 2015, we transferred the redeveloped Springfield Town Center, a 1,350,000 square foot mall located in Springfield, Fairfax County, Virginia, to PREIT (see Note 7 – Investments in Partially Owned Entities ). The financial statement gain was $7,823,000, of which $7,192,000 was recognized in the first quarter of 2015 and the remaining $631,000 was deferred based on our ownership interest in PREIT. On March 31, 2018, we will be entitled to additional consideration of 50% of the increase in the value of Springfield Town Center, if any, over $465,000,000, calculated utilizing a 5.5% capitalization rate. In the first quarter of 2014, we recorded a non-cash impairment loss of $20,000,000 on Springfield Town Center which is included in “(loss) income from discontinued operations” on our consolidated statements of income. During the first quarter of 2015, we sold five residual retail properties, in separate transactions, for an aggregate of $10,731,000, which resulted in net gains of $3,675,000. We have reclassified the revenues and expenses of the properties discussed above to “(loss) income from discontinued operations” and the related assets and liabilities to “assets related to discontinued operations” and “liabilities related to discontinued operations” for all of the periods presented in the accompanying consolidated financial statements. The net gains resulting from the sale of these properties are included in “(loss) income from discontinued operations” on our consolidated statements of income. The tables below set forth the assets and liabilities related to discontinued operations at June 30, 2015 and December 31, 2014 and their combined results of operations and cash flows for the six months ended June 30, 2015 and 2014. (Amounts in thousands) Balance as of June 30, 2015 December 31, 2014 Assets related to discontinued operations: Real estate, net $ 27,205 $ 2,028,677 Other assets 7,686 209,797 $ 34,891 $ 2,238,474 Liabilities related to discontinued operations: Mortgages payable $ - $ 1,288,535 Other liabilities (primarily deferred revenue in 2014) 12,611 222,827 $ 12,611 $ 1,511,362 (Amounts in thousands) For the Three Months Ended June 30, For the Six Months Ended June 30, (Loss) income from discontinued operations: Total revenues $ 1,573 $ 96,157 $ 21,531 $ 202,720 Total expenses 2,020 65,879 15,393 141,904 (447) 30,278 6,138 60,816 Transaction related costs (327) (3,016) (22,972) (3,515) Net gain on sale of Geary Street, CA lease - - 21,376 - Net gains on sale of real estate - - 10,867 - Impairment losses - - (256) (20,842) Pretax (loss) income from discontinued operations (774) 27,262 15,153 36,459 Income tax expense - (319) (86) (1,050) (Loss) income from discontinued operations $ (774) $ 26,943 $ 15,067 $ 35,409 Cash flows related to discontinued operations: Cash flows from operating activities $ (35,738) $ 55,065 Cash flows from investing activities 310,069 (59,141) 17 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 9. Identified Intangible Assets and Liabilities The following summarizes our identified intangible assets (primarily acquired in-place and above-market leases) and liabilities (primarily acquired below-market leases) as of June 30, 2015 and December 31, 2014. (Amounts in thousands) Balance as of June 30, 2015 December 31, 2014 Identified intangible assets: Gross amount $ 453,590 $ 424,976 Accumulated amortization (207,744) (199,821) Net $ 245,846 $ 225,155 Identified intangible liabilities (included in deferred revenue): Gross amount $ 668,314 $ 657,976 Accumulated amortization (306,956) (329,775) Net $ 361,358 $ 328,201 Amortization of acquired below-market leases, net of acquired above-market leases, resulted in an increase to rental income of $13,378,000 and $8,522,000 for the three months ended June 30, 2015 and 2014, respectively, and $25,828,000 and $18,234,000 for the six months ended June 30, 2015 and 2014, respectively. Estimated annual amortization of acquired below-market leases, net of acquired above-market leases, for each of the five succeeding years commencing January 1, 2016 is as follows: (Amounts in thousands) 2016 $ 51,912 2017 49,937 2018 48,654 2019 29,912 2020 21,681 Amortization of all other identified intangible assets (a component of depreciation and amortization expense) was $5,309,000 and $6,940,000 for the three months ended June 30, 2015 and 2014, respectively, and $11,494,000 and $15,831,000 for the six months ended June 30, 2015 and 2014, respectively. Estimated annual amortization of all other identified intangible assets including acquired in-place leases, customer relationships, and third party contracts for each of the five succeeding years commencing January 1, 2016 is as follows: (Amounts in thousands) 2016 $ 29,217 2017 24,385 2018 20,067 2019 14,246 2020 10,703 We are a tenant under ground leases for certain properties. Amortization of these acquired below-market leases, net of above-market leases resulted in an increase to rent expense of $457,000 for the three months ended June 30, 2015 and 2014 and $916,000 for the six months ended June 30, 2015 and 2014. Estimated annual amortization of these below-market leases, net of above-market leases for each of the five succeeding years commencing January 1, 2016 is as follows: (Amounts in thousands) 2016 $ 1,832 2017 1,832 2018 1,832 2019 1,832 2020 1,832 18 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 10. Debt On January 1, 2015, we redeemed all of the $500,000,000 principal amount of our outstanding 4.25% senior unsecured notes, which were scheduled to mature on April 1, 2015, at a redemption price of 100% of the principal amount plus accrued interest through December 31, 2014. On April 1, 2015, we completed a $308,000,000 refinancing of RiverHouse Apartments, a three building, 1,670 unit rental complex located in Arlington, VA. The loan is interest-only at LIBOR plus 1.28% and matures in 2025. We realized net proceeds of approximately $43,000,000. The property was previously encumbered by a 5.43%, $195,000,000 mortgage maturing in April 2015 and a $64,000,000 mortgage at LIBOR plus 1.53% maturing in 2018. On June 2, 2015, we completed a $205,000,000 financing in connection with the acquisition of 150 West 34 th Street (see Note 4 – Acquisitions ). The loan bears interest at LIBOR plus 2.25% and matures in 2018 with two one-year extension options. The following is a summary of our debt: (Amounts in thousands) Interest Rate at Balance at June 30, 2015 June 30, 2015 December 31, 2014 Mortgages Payable: Fixed rate 4.43% $ 6,349,878 $ 6,499,396 Variable rate 2.16% 2,212,436 1,763,769 3.85% $ 8,562,314 $ 8,263,165 Unsecured Debt: Senior unsecured notes 3.68% $ 847,463 $ 1,347,159 Revolving credit facility debt 1.24% 400,000 - 2.90% $ 1,247,463 $ 1,347,159 19 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 11. Redeemable Noncontrolling Interests Redeemable noncontrolling interests on our consolidated balance sheets are comprised primarily of Class A Operating Partnership units that are held by third parties and are recorded at the greater of their carrying amount or redemption value at the end of each reporting period. Changes in the value from period to period are charged to “additional capital” in our consolidated statements of changes in equity. Below is a table summarizing the activity of redeemable noncontrolling interests. (Amounts in thousands) Balance at December 31, 2013 $ 1,003,620 Net income 8,564 Other comprehensive income 1,260 Distributions (16,824) Redemption of Class A units for common shares, at redemption value (19,771) Adjustments to carry redeemable Class A units at redemption value 227,338 Other, net 16,771 Balance at June 30, 2014 $ 1,220,958 Balance at December 31, 2014 $ 1,337,780 Net income 15,485 Other comprehensive loss (2,635) Distributions (14,734) Redemption of Class A units for common shares, at redemption value (43,278) Adjustments to carry redeemable Class A units at redemption value (229,521) Issuance of Series D-17 Preferred Units 4,427 Other, net 25,370 Balance at June 30, 2015 $ 1,092,894 As of June 30, 2015 and December 31, 2014, the aggregate redemption value of redeemable Class A units was $1,087,466,000 and $1,336,780,000, respectively. Redeemable noncontrolling interests exclude our Series G-1 through G-4 convertible preferred units and Series D-13 cumulative redeemable preferred units, as they are accounted for as liabilities in accordance with ASC 480, Distinguishing Liabilities and Equity , because of their possible settlement by issuing a variable number of Vornado common shares. Accordingly, the fair value of these units is included as a component of “other liabilities” on our consolidated balance sheets and aggregated $55,097,000 as of June 30, 2015 and December 31, 2014. Changes in the value from period to period, if any, are charged to “interest and debt expense” on our consolidated statements of income. 20 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 12. Accumulated Other Comprehensive Income (“AOCI”) The following tables set forth the changes in accumulated other comprehensive income (loss) by component. (Amounts in thousands) Securities Pro rata share of Interest available- nonconsolidated rate Total for-sale subsidiaries' OCI swap Other For the Three Months Ended June 30, 2015 Balance as of March 31, 2015 $ 72,609 $ 112,442 $ (8,835) $ (26,579) $ (4,419) OCI before reclassifications (21,996) (25,000) (1,191) 2,849 1,346 Amounts reclassified from AOCI - Net current period OCI (21,996) (25,000) (1,191) 2,849 1,346 Balance as of June 30, 2015 $ 50,613 $ 87,442 $ (10,026) $ (23,730) $ (3,073) For the Three Months Ended June 30, 2014 Balance as of March 31, 2014 $ 77,626 $ 132,434 $ (19,787) $ (30,272) $ (4,749) OCI before reclassifications 14,595 1,878 14,163 (545) (901) Amounts reclassified from AOCI - Net current period OCI 14,595 1,878 14,163 (545) (901) Balance as of June 30, 2014 $ 92,221 $ 134,312 $ (5,624) $ (30,817) $ (5,650) For the Six Months Ended June 30, 2015 Balance as of December 31, 2014 $ 93,267 $ 133,774 $ (8,992) $ (25,803) $ (5,712) OCI before reclassifications (42,654) (46,332) (1,034) 2,073 2,639 Amounts reclassified from AOCI - Net current period OCI (42,654) (46,332) (1,034) 2,073 2,639 Balance as of June 30, 2015 $ 50,613 $ 87,442 $ (10,026) $ (23,730) $ (3,073) For the Six Months Ended June 30, 2014 Balance as of December 31, 2013 $ 71,537 $ 119,309 $ (11,501) $ (31,882) $ (4,389) OCI before reclassifications 20,684 15,003 5,877 1,065 (1,261) Amounts reclassified from AOCI - Net current period OCI 20,684 15,003 5,877 1,065 (1,261) Balance as of June 30, 2014 $ 92,221 $ 134,312 $ (5,624) $ (30,817) $ (5,650) 21 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 13. Variable Interest Entities (“VIEs”) At June 30, 2015 and December 31, 2014, we have unconsolidated VIEs comprised of our investments in the entities that own One Park Avenue, Independence Plaza, the Warner Building and Suffolk Downs. We do not consolidate these entities because we are not the primary beneficiary and the nature of our involvement in the activities of these entities does not give us power over decisions that significantly affect these entities’ economic performance. We account for our investment in these entities under the equity method. As of June 30, 2015 and December 31, 2014, the net carrying amounts of our investment in these entities were $305,865,000 and $286,783,000, respectively, and our maximum exposure to loss in these entities is limited to our investment. We did not have any consolidated VIEs as of June 30, 2015 and December 31, 2014. 14. Fair Value Measurements ASC 820, Fair Value Measurements and Disclosures , defines fair value and establishes a framework for measuring fair value. The objective of fair value is to determine the price that would be received upon the sale of an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (the exit price). ASC 820 establishes a fair value hierarchy that prioritizes observable and unobservable inputs used to measure fair value into three levels: Level 1 – quoted prices (unadjusted) in active markets that are accessible at the measurement date for assets or liabilities; Level 2 – observable prices that are based on inputs not quoted in active markets, but corroborated by market data; and Level 3 – unobservable inputs that are used when little or no market data is available. The fair value hierarchy gives the highest priority to Level 1 inputs and the lowest priority to Level 3 inputs. In determining fair value, we utilize valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs to the extent possible, as well as consider counterparty credit risk in our assessment of fair value. Considerable judgment is necessary to interpret Level 2 and 3 inputs in determining the fair value of our financial and non-financial assets and liabilities. Accordingly, our fair value estimates, which are made at the end of each reporting period, may be different than the amounts that may ultimately be realized upon sale or disposition of these assets. Financial Assets and Liabilities Measured at Fair Value on a Recurring Basis Financial assets and liabilities that are measured at fair value on our consolidated balance sheets consist of (i) marketable securities, (ii) real estate fund investments, (iii) the assets in our deferred compensation plan (for which there is a corresponding liability on our consolidated balance sheet), (iv) mandatorily redeemable instruments (Series G-1 through G-4 convertible preferred units and Series D-13 cumulative redeemable preferred units), and (v) an interest rate swap. The tables below aggregate the fair values of these financial assets and liabilities by their levels in the fair value hierarchy at June 30, 2015 and December 31, 2014, respectively. (Amounts in thousands) As of June 30, 2015 Total Level 1 Level 2 Level 3 Marketable securities $ 159,991 $ 159,991 $ - $ - Real estate fund investments (75% of which is attributable to noncontrolling interests) 565,976 - - 565,976 Deferred compensation plan assets (included in other assets) 118,932 51,264 - 67,668 Total assets $ 844,899 $ 211,255 $ - $ 633,644 Mandatorily redeemable instruments (included in other liabilities) $ 55,097 $ 55,097 $ - $ - Interest rate swap (included in other liabilities) 23,747 - 23,747 - Total liabilities $ 78,844 $ 55,097 $ 23,747 $ - (Amounts in thousands) As of December 31, 2014 Total Level 1 Level 2 Level 3 Marketable securities $ 206,323 $ 206,323 $ - $ - Real estate fund investments (75% of which is attributable to noncontrolling interests) 513,973 - - 513,973 Deferred compensation plan assets (included in other assets) 117,284 53,969 - 63,315 Total assets $ 837,580 $ 260,292 $ - $ 577,288 Mandatorily redeemable instruments (included in other liabilities) $ 55,097 $ 55,097 $ - $ - Interest rate swap (included in other liabilities) 25,797 - 25,797 - Total liabilities $ 80,894 $ 55,097 $ 25,797 $ - 22 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 14. Fair Value Measurements – continued Financial Assets and Liabilities Measured at Fair Value on a Recurring Basis - continued Real Estate Fund Investments At June 30, 2015, we had six real estate fund investments with an aggregate fair value of $565,976,000, or $193,164,000 in excess of cost. These investments are classified as Level 3. We use a discounted cash flow valuation technique to estimate the fair value of each of these investments, which is updated quarterly by personnel responsible for the management of each investment and reviewed by senior management at each reporting period. The discounted cash flow valuation technique requires us to estimate cash flows for each investment over the anticipated holding period, which currently ranges from 0.2 to 5.5 years. Cash flows are derived from property rental revenue (base rents plus reimbursements) less operating expenses, real estate taxes and capital and other costs, plus projected sales proceeds in the year of exit. Property rental revenue is based on leases currently in place and our estimates for future leasing activity, which are based on current market rents for similar space plus a projected growth factor. Similarly, estimated operating expenses and real estate taxes are based on amounts incurred in the current period plus a projected growth factor for future periods. Anticipated sales proceeds at the end of an investment’s expected holding period are determined based on the net cash flow of the investment in the year of exit, divided by a terminal capitalization rate, less estimated selling costs. The fair value of each property is calculated by discounting the future cash flows (including the projected sales proceeds), using an appropriate discount rate and then reduced by the property’s outstanding debt, if any, to determine the fair value of the equity in each investment. Significant unobservable quantitative inputs used in determining the fair value of each investment include capitalization rates and discount rates. These rates are based on the location, type and nature of each property, and current and anticipated market conditions, which are derived from original underwriting assumptions, industry publications and from the experience of our Acquisitions and Capital Markets departments. Significant unobservable quantitative inputs in the table below were utilized in determining the fair value of these real estate fund investments at June 30, 2015 and December 31, 2014. Weighted Average Range (based on fair value of investments) Unobservable Quantitative Input June 30, 2015 December 31, 2014 June 30, 2015 December 31, 2014 Discount rates 12.0% to 14.5% 12.0% to 17.5% 13.4% 13.7% Terminal capitalization rates 4.8% to 6.5% 4.7% to 6.5% 5.5% 5.3% The above inputs are subject to change based on changes in economic and market conditions and/or changes in use or timing of exit. Changes in discount rates and terminal capitalization rates result in increases or decreases in the fair values of these investments. The discount rates encompass, among other things, uncertainties in the valuation models with respect to terminal capitalization rates and the amount and timing of cash flows. Therefore, a change in the fair value of these investments resulting from a change in the terminal capitalization rate, may be partially offset by a change in the discount rate. It is not possible for us to predict the effect of future economic or market conditions on our estimated fair values. The table below summarizes the changes in the fair value of real estate fund investments that are classified as Level 3, for the three and six months ended June 30, 2015 and 2014. (Amounts in thousands) For the Three Months Ended June 30, For the Six Months Ended June 30, Beginning balance $ 554,426 $ 682,002 $ 513,973 $ 667,710 Purchases - 2,544 95,000 2,667 Dispositions / Distributions (11,235) (232,513) (83,421) (232,513) Net unrealized gains 23,332 57,354 39,545 58,546 Net realized gains 886 39,704 2,312 52,681 Other, net (1,433) - (1,433) - Ending balance $ 565,976 $ 549,091 $ 565,976 $ 549,091 23 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 14. Fair Value Measurements – continued Financial Assets and Liabilities Measured at Fair Value on a Recurring Basis - continued Deferred Compensation Plan Assets Deferred compensation plan assets that are classified as Level 3 consist of investments in limited partnerships and investment funds, which are managed by third parties. We receive quarterly financial reports from a third-party administrator, which are compiled from the quarterly reports provided to them from each limited partnership and investment fund. The quarterly reports provide net asset values on a fair value basis which are audited by independent public accounting firms on an annual basis. The third-party administrator does not adjust these values in determining our share of the net assets and we do not adjust these values when reported in our consolidated financial statements. The table below summarizes the changes in the fair value of deferred compensation plan assets that are classified as Level 3, for the three and six months ended June 30, 2015 and 2014. (Amounts in thousands) For the Three Months Ended June 30, For the Six Months Ended June 30, Beginning balance $ 64,836 $ 67,627 $ 63,315 $ 68,782 Purchases 5,607 7,915 6,231 9,559 Sales (4,655) (11,255) (5,093) (16,379) Realized and unrealized gain (loss) 1,387 (198) 2,722 1,974 Other, net 493 520 493 673 Ending balance $ 67,668 $ 64,609 $ 67,668 $ 64,609 Fair Value Measurements on a Nonrecurring Basis Assets measured at fair value on a nonrecurring basis on our consolidated balance sheets consist primarily of real estate assets required to be measured for impairment at December 31, 2014. There are no assets remaining at fair value on a nonrecurring basis at June 30, 2015. The fair values of real estate assets required to be measured for impairment were determined using widely accepted valuation techniques, including (i) discounted cash flow analysis, which considers, among other things, leasing assumptions, growth rates, discount rates and terminal capitalization rates, (ii) income capitalization approach, which considers prevailing market capitalization rates, and (iii) comparable sales activity. (Amounts in thousands) As of December 31, 2014 Total Level 1 Level 2 Level 3 Real estate assets $ 4,848 $ - $ - $ 4,848 24 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 14. Fair Value Measurements – continued Financial Assets and Liabilities not Measured at Fair Value Financial assets and liabilities that are not measured at fair value on our consolidated balance sheets include cash equivalents (primarily money market funds, which invest in obligations of the United States government), mortgage and mezzanine loans receivable and our secured and unsecured debt. Estimates of the fair value of these instruments are determined by the standard practice of modeling the contractual cash flows required under the instrument and discounting them back to their present value at the appropriate current risk adjusted interest rate, which is provided by a third-party specialist. For floating rate debt, we use forward rates derived from observable market yield curves to project the expected cash flows we would be required to make under the instrument. The fair value of cash equivalents and borrowings under our revolving credit facility is classified as Level 1, and the fair value of our mortgage and mezzanine loans receivable as of December 31, 2014 is classified as Level 3. There are no mortgage and mezzanine loans receivable outstanding as of June 30, 2015. The fair value of our secured and unsecured debt are classified as Level 2. The table below summarizes the carrying amounts and fair value of these financial instruments as of June 30, 2015 and December 31, 2014. (Amounts in thousands) As of June 30, 2015 As of December 31, 2014 Carrying Fair Carrying Fair Amount Value Amount Value Cash equivalents $ 311,017 $ 311,000 $ 749,418 $ 749,000 Mortgage and mezzanine loans receivable - - 16,748 17,000 $ 311,017 $ 311,000 $ 766,166 $ 766,000 Debt: Mortgages payable $ 8,562,314 $ 8,541,000 $ 8,263,165 $ 8,224,000 Senior unsecured notes 847,463 882,000 1,347,159 1,385,000 Revolving credit facility debt 400,000 400,000 - - $ 9,809,777 $ 9,823,000 $ 9,610,324 $ 9,609,000 Incentive Compensation Our 2010 Omnibus Share Plan (the “Plan”) provides for grants of incentive and non-qualified stock options, restricted stock, restricted Operating Partnership units and Out-Performance Plan awards to certain of our employees and officers. We account for all stock-based compensation in accordance with ASC 718, Compensation – Stock Compensation.
